[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 21, 2006
                              No. 06-12425                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 04-00198-CR-CB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

OLUYOMI OSHINAIKE,
a.k.a. Abdul,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                            (December 21, 2006)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Oluyomi Oshinaike appeals his sentence of 41 months of imprisonment for
his convictions on two counts of executing and attempting to execute bank fraud,

18 U.S.C. §§ 1344 and 2. Oshinaike argues that his sentence was unreasonable and

that the district court violated the Sixth Amendment when it made factual findings

to enhance Oshinaike’s guideline range. We affirm.

      We review a sentence for reasonableness in the light of the factors delineated

in section 3553(a). United States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006).

“[W]hen the district court imposes a sentence within the advisory Sentencing

Guidelines range, we ordinarily will expect that choice to be a reasonable one.”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). We review the

application of the sentencing guidelines by the district court de novo and review

findings of fact for clear error. United States v. Crawford, 407 F.3d 1174, 1177-78

(11th Cir. 2005).

      Oshinaike first argues that the district imposed an unreasonable sentence

because the district court did not consider all the relevant section 3553(a) factors

before imposing a sentence, treated the guideline range as presumptively

appropriate, imposed a sentence greater than necessary in the light of the section

3553(a) factors, and failed to provide an adequate explanation of its reasons for

imposing the sentence. These arguments fail. A review of the sentencing

transcript reveals that the district court considered the arguments of Oshinaike for a



                                           2
non-guideline sentence and the relevant section 3553(a) factors when it concluded

that a sentence at the low-end of the guideline range was appropriate. Although

the district court was not required to discuss each factor or state on the record that

it had considered each factor, Talley, 431 F.3d at 786, the district court explained

that it considered the sentence appropriate based on the seriousness of the offense,

Oshinaike’s role in the offense, and Oshinaike’s failure to accept responsibility

before trial. The district court also rejected the recommendation of the government

to sentence Oshinaike at the high-end of the guideline range.

      Oshinaike argues second that the district court erred when it enhanced his

sentence based on facts that were not admitted by Oshinaike, found by a jury, or

proved beyond a reasonable doubt. This argument is foreclosed by our precedent.

When the sentencing guidelines are applied in an advisory fashion, the district

court does not err when it uses extra-verdict enhancements, found by a

preponderance of the evidence, to calculate a defendant’s sentence. United States

v. Chau, 426 F.3d 1318, 1323 (11th Cir. 2005); United States v. Rodriguez, 393
F.3d 1291, 1296 (11th Cir. 2005).

      Oshinaike’s sentence is

      AFFIRMED.




                                           3